DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Image Encoding Device, Image Decoding Device, and Program That Allocates Code Amount Based on Reference Features.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: code amount allocator configured to allocate, mode 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a program not embodied in a statutory computer readable medium recite non-statutory subject matter. Examiner advises the applicant to amend the claim to recite the program is stored in a non-transitory computer readable medium in order to overcome the 101 issue. Claim 11 is rejected for similar reason.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0376626 A1 (“Lee”) in view of US 2013/0230104 A1 (“Song”).
Regarding claim 1, Lee discloses an image encoding device (e.g. see Fig. 1) for encoding blocks obtained by dividing an original image of a frame included in a video (e.g. see partition module 100 in Fig. 1, e.g. see at least paragraph [0030]), the image encoding device comprising: a code amount allocator (e.g. see codeNum mapping module/codeword mapping module of entropy encoding module 130, e.g. see at least paragraph [0055]) configured to allocate a code amount to each of a plurality of intra prediction modes defined in advance (e.g. see Table 4 mapping intra-prediction modes and codewords so that shorter codewords may be mapped to frequently generated intra-prediction modes, e.g. see at least paragraphs [0093]-[0094]); a mode selector (e.g. see the intra-prediction module 103 of prediction module 110) configured to select an intra prediction mode to be applied to a target block of intra prediction from among the plurality of intra prediction modes (e.g. see the intra-prediction module 103 derives an optimal intra-prediction mode for a current block using one of a plurality of intra prediction modes, e.g. see at least paragraph [0034], such as shown in Fig. 7 when using 35 intra-prediction modes); and an encoder (e.g. see entropy encoding module 130 in Fig. 1) configured to encode identification information indicating the selected intra prediction mode in accordance with the allocated code amount (e.g. see the entropy-encoding module 130 performs binarization on intra-prediction mode information to encode the intra-prediction mode information of the current block, e.g. see at least paragraph [0055]), wherein the code amount allocator includes an allocation changer configured to change a manner of allocation of code amounts to the plurality of intra prediction modes (e.g. see rearranged codeNum mapping table in Fig. 4 show intra prediction mode swapped to raise a ranking of frequently generated intra-prediction mode in 
Although Lee discloses wherein the code amount allocator includes a allocation changer configured to change a manner of allocation of code amounts to the plurality of intra prediction modes, it is noted Lee differs from the present invention in that it fails to particularly disclose a feature amount calculator configured to calculate a feature amount of a plurality of reference pixels adjacent to the target block, and an allocation changer configured to change a manner of allocation of code amounts to the plurality of intra prediction modes based on the calculated feature amount. Song however, teaches a feature amount calculator (e.g. see mode set selector 112 in Fig. 2) configured to calculate a feature amount of a plurality of reference pixels adjacent to the target block (e.g. see Equation 1 calculates a variance among neighboring pixels A-D in Fig. 3 neighboring the current block and Equation 2 calculates a variance among neighboring pixels I-L in Fig. 3 neighboring the current block, e.g. see at least paragraph [0049]), and an allocation changer configured to change a manner of allocation of code amounts to the plurality of intra prediction modes based on the calculated feature amount (e.g. see Figs. 4-5 illustrating that based on the calculated variance, default mode set, horizontal mode set, or vertical mode set is selected; each mode set has modes 0-8 with different allocated intra prediction modes, e.g. see at least paragraph [0053]; thus, incorporating Song into Lee would result in the changing of allocation of codewords to intra prediction modes, as disclosed by Lee, based on the feature amount calculation, as taught by Song, since for each mode set different intra prediction modes are allocated). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee and Song before him/her, to modify the intra prediction mode mapping method and device using the method of Lee with Song in order to provide improvement in the performance of compression by selecting a prediction mode set based on neighboring pixels and/or omitting encoding of additional information for selecting a prediction mode set. 
Regarding claim 2, Lee in view of Song further teaches wherein the feature amount calculator is configured to calculate, as the feature amount, a dispersion value or an average value of pixel values of the plurality of reference pixels (Song: e.g. see Equation 1 calculates a variance among neighboring 
Regarding claim 3, Lee in view of Song further teaches wherein the plurality of reference pixels include a plurality of reference pixel groups (Song: e.g. see neighboring pixels A-D and neighboring pixels I-L in Fig. 3 neighboring the current block),- 27 - the feature amount calculator is configured to calculate the feature amount of each of the plurality of reference pixel groups (Song: e.g. see Equation 1 calculates a variance among neighboring pixels A-D in Fig. 3 neighboring the current block and Equation 2 calculates a variance among neighboring pixels I-L in Fig. 3 neighboring the current block, e.g. see at least paragraph [0049]), and the allocation changer is configured to change the manner of allocation of code amounts to the plurality of intra prediction modes by comparing the feature amount of each of the plurality of reference pixel groups with one or more threshold values (Song: e.g. see Figs. 4-5 illustrating that based on the calculated variance, default mode set, horizontal mode set, or vertical mode set is selected by comparing with thresholds; each mode set has modes 0-8 with different allocated intra prediction modes, e.g. see at least paragraph [0053]; thus, incorporating Song into Lee would result in the changing of allocation of codewords to intra prediction modes, as disclosed by Lee, based on the feature amount calculation, as taught by Song, since for each mode set different intra prediction modes are allocated).  The motivation above in the rejection of claim 1 applies here.  
Regarding claim 4, although Lee discloses wherein the code amount allocator further includes a first generator configured to generate a plurality of first prediction modes corresponding to intra prediction modes applied to peripheral blocks of the target block (e.g. see intra-prediction modes of the blocks existing on the left and/or upper side of the specific prediction block, e.g. intra prediction mode 2 and 3 in Fig. 6, e.g. see at least paragraphs [0110]-[0111]), and the allocation changer includes a first changer configured to change the manner of allocation of code amounts to the plurality of first prediction modes (e.g. see Fig. 6 illustrating that when an intra-prediction mode of blocks existing on the left and in the upper side are 2 and 3, respectively, configuring a codeNum mapping table in which 2 and 3 are positioned in an upper portion of the codeNum mapping table to allocate shorter codeword, e.g. see at least paragraphs [0110]-[0111]), it is noted Lee differs from the present invention in that it fails to 
Regarding claim 5, although Lee discloses wherein the code amount allocator further includes a second generator configured to generate a plurality of second prediction modes as some of intra prediction modes not included in the plurality of first prediction modes (e.g. see other remaining intra-prediction modes, excluding the intra-prediction modes of the blocks existing on the left and the upper side, e.g. see paragraphs [0110]-[0111]), and the allocation changer further includes a second changer configured to change the manner of allocation of code amounts to the plurality of second prediction modes (e.g. see the other remaining intra-prediction modes… are disposed on the codeNum mapping table may be used to generate a codeword corresponding to the intra-prediction mode, e.g. see paragraphs [0110]-[0111]), it is noted Lee differs from the present invention in that it fails to particularly disclose to change the manner of allocation of code amounts to the plurality of second prediction modes based on the feature amount calculated by the feature amount calculator. Song however, teaches to change the manner of allocation of code amounts to the plurality of second prediction modes based on the feature amount calculated by the feature amount calculator (e.g. see Figs. 4-5 illustrating that based on the calculated variance, default mode set, horizontal mode set, or vertical mode set is selected; each mode set has modes 0-8 with different allocated intra prediction modes, e.g. see at least paragraph [0053]; thus, incorporating Song into Lee would result in the changing of allocation of codewords to intra prediction modes, as disclosed by Lee, based on the feature amount calculation, as taught by Song, 
Regarding claim 9, Lee discloses an image decoding device (e.g. see Fig. 2) for decoding blocks obtained by dividing an image of a frame included in a video (e.g. see block, e.g. see paragraphs [0068], [0030]), the image decoding device comprising: - 29 –a decoder (e.g. see entropy decoding module 210 in Fig. 2) configured to acquire identification information of an intra prediction mode by decoding encoded data (e.g. see decode information related to intra-prediction, e.g. see at least paragraph [0067]) generated by an image encoding device (e.g. see Fig. 1); a code amount allocator (e.g. see codeword mapping module/codenum mapping table, e.g. see at least paragraph [0067]) configured to allocate a code amount to each of a plurality of intra prediction modes defined in advance (e.g. see Table 4 mapping intra-prediction modes and codewords so that shorter codewords may be mapped to frequently generated intra-prediction modes, e.g. see at least paragraphs [0093]-[0094]); and a mode specifier (e.g. see intra-prediction module of prediction module 230 in Fig. 2) configured to specify an intra prediction mode to be applied to a target block of intra prediction based on the decoded identification information and the allocated code amount (e.g. see intra-prediction module generate a prediction block based on intra-prediction mode information of the prediction block provided from the encoder for a current block, e.g. see at least paragraphs [0074]-[0076]), wherein the code amount allocator includes an allocation changer configured to change a manner of allocation of code amounts to the plurality of intra prediction modes (e.g. see rearranged codeNum mapping table in Fig. 4 show intra prediction mode swapped to raise a ranking of frequently generated intra-prediction mode in the codeNum mapping table, and as a result, a shorter codeword may be mapped, e.g. see at least paragraph [0103]). 
Although Lee discloses wherein the code amount allocator includes an allocation changer configured to change a manner of allocation of code amounts to the plurality of intra prediction modes, it is noted Lee differs from the present invention in that it fails to particularly disclose a feature amount calculator configured to calculate a feature amount of a plurality of reference pixels adjacent to the target block, and an allocation changer configured to change a manner of allocation of code amounts to the plurality of intra prediction modes based on the calculated feature amount. Song however, teaches a feature amount calculator (e.g. see mode set selector 732 in Fig. 8) configured to calculate a feature 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee and Song before him/her, to modify the intra prediction mode mapping method and device using the method of Lee with Song in order to provide improvement in the performance of compression by selecting a prediction mode set based on neighboring pixels and/or omitting encoding of additional information for selecting a prediction mode set. 
Regarding claim 10, Lee further discloses a program for causing a computer to function as the image encoding device (e.g. see hardware/software, e.g. see at least paragraph [0024]) according to claim 1 (e.g. see mapping for claim 1).  
Regarding claim 11, Lee further discloses a program for causing a computer to function as the image decoding device (e.g. see hardware/software, e.g. see at least paragraph [0024]) according to claim 9 (e.g. see mapping for claim 9).
 Allowable Subject Matter
Claims 6-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heo et al., US 2020/0396483 A1, discloses a method and device for processing video signal
Takagi, US 2009/0268974 A1, discloses intra-picture prediction mode deciding method, image coding method, and image coding device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485